Citation Nr: 1549614	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left or right hip disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a right leg/ankle disorder.

6.  Entitlement to service connection for a left leg/ankle disorder.

7.  Entitlement to service connection for a kidney disorder as secondary to service-connected lumbar spine disability.

8.  Entitlement to service connection for a circulatory disorder as secondary to service-connected lumbar spine disability.

9.  Entitlement to service connection for an urinary disorder as secondary to service-connected lumbar spine disability.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for a post-operative scar of the left knee.

12.  Entitlement to service connection for hiatal hernia as secondary to service-connected lumbar spine disability.

13.  Entitlement to service connection for a cervical spine disability as secondary to service-connected lumbar spine disability.  

14.  Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to service-connected lumbar spine disability.

15.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to service-connected lumbar spine disability.

16.  Entitlement to service connection for erectile dysfunction as secondary to service-connected lumbar spine disability.

17.  Entitlement to an acquired psychiatric disorder, including as secondary to service-connected disabilities.

18.  Entitlement to an initial compensable disability rating prior to February 2, 2010, and a disability rating in excess of 10 percent thereafter, for left knee retropatellar pain syndrome and sprain.

19.  Entitlement to a disability rating higher than 40 percent for lumbar fusion from L4 to S1. 


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008, May 2009, and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The case was remanded by the Board in March 2015 for additional evidentiary development and has now been returned to the Board for further appellate review.

The record before the Board includes electronic records included within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a cervical spine disorder, peripheral neuropathy of the upper extremities, erectile dysfunction, and an acquired psychiatric disorder are addressed in the REMAND that follows the ORDER section of the decision below.  


FINDINGS OF FACT

1.  The Veteran has already been granted service connection for peripheral neuropathy of the lower extremities secondary to his service-connected lumbar spine disability and a left ankle disorder.  

2.  The Veteran's tinnitus originated during his active service.

3.  A hearing loss disability has not been present at any time during the period of the claim.

4.  A hip disorder has not been present at any time during the period of the claim.

5.  A right knee disorder has not been present at any time during the period of the claim.

6.  A right leg/ankle disorder has not been present at any time during the period of the claim.

7.  A kidney disorder has not been present at any time during the period of the claim.

8.  A circulatory disorder has not been present at any time during the period of the claim.

9.  A urinary disorder has not been present at any time during the period of the claim.

10.  Diabetes mellitus was not present in service or for many years thereafter and is not related to the Veteran's active service.

11.  The Veteran has a residual surgical scar as result of his service-connected left knee disability.

12.  A hiatal hernia was not present until many years after the Veteran's active duty service, is not etiologically related to service, and was not caused or permanently worsened by service-connected disability.

13.  Throughout the period of the claim, the Veteran's lumbar spine disability has been manifested by limitation of motion, but it has not caused ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician

14.  Prior to February 2, 2010, the Veteran's left knee disability was manifested by intermittent pain and crepitus, without limitation of his left knee range of motion.  

15.  From February 2, 2010, the Veteran's left knee disability has been manifested by painful motion and limitation of extension; flexion is not limited to less than 45 degrees and extension is not limited to more than 10 degrees.  


CONCLUSIONS OF LAW

1.  There is no justiciable case or controversy as to the claims of entitlement to service connection for peripheral neuropathy of the lower extremities and a left ankle disability.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

4.  The criteria for service connection for a left or right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for service connection for a right leg/ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

8.  The criteria for service connection for a circulatory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

9.  The criteria for service connection for a urinary disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

10.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

11.  The criteria for service connection for left knee surgical scar have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

12.  The criteria for service connection for hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

13.  The criteria for a compensable rating for left knee disability prior to February 2, 2010, and a rating higher than 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5261 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Claims

As explained to the Veteran in the August 2015 Supplemental Statement of the Case, he has been granted service connection for peripheral neuropathy of the lower extremities secondary to his service-connected lumbar spine disability in a November 2012 rating decision.  In an August 2015 rating decision, the RO granted the claim of service connection for a left ankle disorder.  As such, this a full grant of the benefits sought and these issues have been rendered moot on appeal.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5).  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in November 2008, March, 2009, and October 2009, prior to the initial adjudication of the claims.

VA has also satisfied its duty to assist the Veteran in the development of the facts pertinent to these claims.  The Veteran's service treatment records and all identified post-service VA medical records have been obtained.  Records associated with his claim for benefits from the Social Security Administration (SSA) are also of record.  The Veteran was also afforded VA examinations to address each of the above claimed disabilities.  The Board finds that the VA examination reports of record, when viewed collectively, are adequate for adjudication purposes, because they provide the results of thorough assessments and clearly evidence a comprehensive review of the Veteran's complete record.  Further, the Board finds the RO substantially complied with the March 2015 Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the above adjudicated claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests certain chronic diseases, such as organic disease of the nervous system, arthritis, kidney calculi, nephritis, cardiovascular-renal disease, and diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Service Connection Claims

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A.  Tinnitus

The Veteran seeks service connection for tinnitus, which he contends began during service.

A review of the medical evidence clearly establishes a current diagnosis of tinnitus, and as such, the central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service. 

While service treatment records are negative for evidence of tinnitus, additional service records indicate that the Veteran served as a cavalry scout/Bradley fighting vehicle system mechanic and as an infantryman during the approximately eighteen years spanning his active duty service.

On VA examination in April 2009, the Veteran reported a history of frequent noise exposure during his military service and experiencing constant tinnitus for approximately ten to twelve years.  The examiner concluded that the Veteran's tinnitus was not incurred during his active military service.  The examiner based this opinion on the Veteran's reported onset of the disorder and the lack of complaint of the condition during service. 

Following its review of all of the evidence, and resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted because the evidence satisfactorily establishes that the claimed disability originated during the Veteran's active service.  In reaching this decision, the Board notes that the Veteran's alleged exposure to noise in service is consistent with his jobs in the military.  He has credibly stated that the onset of his tinnitus occurred in service and that the disorder has continued ever since.  In this regard, the Board does not find the Veteran's April 2009 report that his tinnitus began ten to twelve years prior to undermine his credibility, as he has consistently reported in all other instances that he has experienced tinnitus since service.  Also, although the April 2009 examiner opined that the Veteran's tinnitus was not incurred in service, this opinion is based, in part, on the absence of tinnitus documented in the service treatment records.  The examiner's opinion does not consider the Veteran's prior statements regarding the in-service onset of the disorder.  Therefore, the Board has not found the opinion to be persuasive and does not find it to outweigh the credible lay evidence of record.

Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.

B.  Bilateral Hearing Loss

The Veteran claims that he currently has bilateral hearing loss due to in-service noise exposure.

As noted above, the evidence shows that the Veteran's military occupational specialties were cavalry scout/Bradley fighting vehicle system mechanic and infantryman.  As such, his exposure to acoustic trauma in service is therefore conceded.

Service treatment records indicate that the Veteran underwent audiological examinations on multiple occasions, to include a February 1994 discharge examination, but fail to show audiometric test results that meet the criteria for a hearing loss disability as defined by VA regulations.  On the February 1994 report of medical history, the Veteran denied ever having hearing loss or ear, nose or throat trouble.

The Veteran underwent a VA audiological examination in April 2009 and reported a history of frequent exposure to infantry noise and noise from helicopters.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
5
5
5
5
10

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.  This examination report fails to show sufficient hearing impairment to qualify as a disability for VA purposes.

There is no other evidence showing the presence of sufficient hearing impairment to qualify as a disability for VA purposes.

Accordingly, the Board must conclude that service connection is not warranted for bilateral hearing loss disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

C.  Hip, Right Knee, Right Leg/Ankle, Kidney, Circulatory, and Urinary Disorders

Initially, the Board notes that the resolution of the Veteran's hip, right knee, right leg/ankle, kidney, circulatory, and urinary disorder claims involves the application of identical law to similar facts.  As such, the issues will be addressed together in the interest of judicial economy.
The Veteran seeks service connection for hip, right knee, right leg/ankle, kidney, circulatory, and urinary disorders due to his military service.  He also contends that his claimed kidney, circulatory, and urinary disorders are due to his service-connected lumbar spine disability.  

Service treatment records were reviewed, to include the February 1994 separation examination and medical history reports, and are negative for reported symptomatology or diagnoses related to the hip, kidney, circulatory, or genitourinary systems.  

The Veteran's service treatment records show treatment of his right lower extremity.  An April 1981 service treatment record shows a diagnosis of right knee strain.  In May 1982, he reported that his left knee gave out while playing basketball.  The reported physical findings referenced the right knee and the examiner diagnosed questionable subluxating patella syndrome versus loose body, without specifically attributing the diagnosis to the right lower extremity.  The subsequent service records are negative for right knee symptoms or diagnoses.

Service treatment records also document the Veteran's report in January 1983 of right ankle pain that was initially diagnosed as a possible fracture of the distal tibia/fibula or right ankle.  Following treatment and x-ray examination two days later, he was diagnosed with a sprain.  He received additional treatment for a sprained right ankle in May and July of 1985.  The Veteran reported having right ankle pain again in August 1991 and was given an initial impression of rule of fracture of the distal fibula.  A later x-ray revealed that there was no fracture or dislocation, after which the Veteran's condition was diagnosed as an ankle sprain.  

On a February 1994 separation examination report, the Veteran's lower extremities were deemed normal.  He denied having any symptomatology pertinent to the lower extremities on the February 1994 separation report of medical history. 

Post-service VA and private treatment records are negative for reported symptomatology pertinent to the claims or diagnoses of hip, right knee, right leg/ankle, kidney, circulatory, or urinary disorders.  

The Veteran underwent VA examinations in November 2008, at which time he denied having any pain or complaints of his right knee or leg, or experiencing urinary frequency, urgency, or incontinence.  The physical examination showed no evidence of pathology of the right knee or leg.  The examiner specifically noted that the examination of the right knee and bilateral legs was normal.  

During a November 2009 VA spine examination, the Veteran reported having urinary incontinence and nocturia.  No urinary disorders were identified on examination.

The Veteran denied having a renal disorder during a December 2009 VA genitourinary examination and reported experiencing urinary frequency, urgency, weak or intermittent stream, dribbling, straining to urinate, and nocturia.  The examination revealed the Veteran had normal kidneys.  The bladder and urethra examinations were also normal, and the examiner determined that the Veteran did not have urinary incontinence. 

The Veteran made no reports of cardiovascular, kidney, urinary tract, or knee conditions during a September 2012 VA general medical examination.  His physical examination was normal, with the exception of unrelated conditions noted in the examination report.  

An October 2012 VA knee and lower leg conditions examination failed to reveal any abnormalities of the right knee.  

An October 2012 VA spine examination report shows the Veteran made no reports of any urinary symptomatology, and the examination failed to identify any neurologic bladder problems related to his back condition.  

June 2015 VA examination reports for the ankle, knee, and lower leg show that the physical examination of the Veteran's right knee and right ankle was normal.  

The Veteran also underwent a VA urinary tract conditions examination in June 2015.  He reported having "slight," increased urinary frequency related to water or liquid ingestion, which he described as mild and "normal."  He denied having incontinence, leakage, or urinary retention.  In reviewing the evidence, the examiner noted the findings from the December 2009 VA genitourinary examination and the Veteran's previous report of incontinence due to his lumbar spine disability.  Following the examination, the examiner determined that there is no present or past evidence of urinary incontinence or other urinary tract disease on examination.  

Having carefully reviewed the evidence, the Board finds that service connection for hip, right knee, right leg/ankle, kidney, circulatory, and urinary disorders on either a direct or secondary basis is not warranted because these disorders have not been present during the period of the claims.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.

In reaching this determination, the Board acknowledges that the Veteran received treatment for right ankle sprains during service.  The service treatment records, however, indicate that his ankle condition eventually resolved, as his right lower extremity was deemed normal on the February 1994 separation examination.  Post-service medical records fail to show a diagnosed right ankle disorder or any other condition of the right lower extremity.  As detailed above, the Veteran's right knee, right ankle, and/or right leg were found to be normal on the November 2008, October 2012, and June 2015 VA examinations.  Indeed, the Veteran denied having any problems with his right leg in November 2008 and has not reported otherwise since that time.  Essentially, the post-service medical evidence does not show that the Veteran has a current right knee, leg, or ankle diagnosis.

As set forth above, the service treatment records and post-service medical evidence are entirely negative for diagnosed hip, kidney, and circulatory disorders, nor do they reflect reports of symptomatology pertinent to these claims.  His kidneys were deemed normal on the December 2009 and June 2015 VA examinations.  Although the Veteran underwent VA examinations on multiple occasions during the span of these claims, he failed to report any problems with his hip, kidneys, or circulatory system or otherwise identify medical evidence indicating that these conditions have been diagnosed.  

Regarding the urinary frequency claim, the Veteran's reported symptoms have not been attributed to a diagnosed urinary disorder.  Even considering his reported symptomatology, the December 2009 and June 2015 VA examiners found, following clinical examinations, that the Veteran did not have a urinary disorder.  Most recently, during the June 2015 examination, the Veteran described his slight increase in his urinary frequency as "normal."  There is no objective evidence indicating that the Veteran currently has an actual urinary disorder or relating a diagnosed urinary condition to his service-connected lumbar spine fusion.  

As a diagnosed hip, right knee, right leg/ankle, circulatory, and urinary disorders have not been shown during the pendency of the claims, there is simply no basis to grant service connection for the claimed disorders.   

The Board has also considered the Veteran's statements offered in support of his claim and finds him to be sincere in his belief that service connection for hip, right knee, right leg/ankle, kidney, circulatory, and urinary disorders is warranted.  However, he, as a layperson, is not competent to diagnose the claimed disorders.  The Board finds that there is no competent probative evidence of record documenting that the Veteran has had the claimed disorders at any time during the period of the claims.  Therefore, the claims must be denied.

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.

D.  Diabetes Mellitus

As for this claim, the Veteran contends that his currently diagnosed diabetes mellitus began during service.

Service treatment records do not show that the Veteran was given a diabetes mellitus diagnosis while on active duty.  Records dated in July 1991 note his family history of diabetes and indicate that he was seen for a diet consultation in connection with laboratory findings showing a fasting blood glucose level of 130 mg/dl.  He was given an initial assessment of rule out noninsulin dependent diabetes mellitus.  Additional laboratory testing later that month revealed blood glucose levels of 99 mg/dl.  The Veteran was then assessed as having normal glucose tolerance and was instructed on the benefits of diet and exercise.  On the February 1994 separation examination, laboratory testing for excess sugar was essentially negative.  On the accompanying report of medical history the Veteran denied having sugar or albumin in his urine.

Post-service VA treatment records dated from 2008 collectively show diagnoses of hypoglycemia and glucose intolerance.  

In a September 2008 letter, the Veteran's private physician relayed a reported history of a diabetes diagnosis during service, but noted that this was not confirmed. 

During a November 2008 VA examination, the Veteran denied ever having been diagnosed with diabetes, although he was told that he had hypoglycemia.   Based on a review of the evidence and the examination results, the examiner determined that the Veteran did not have diabetes.  The examiner explained that the 1991 nutrition evaluation describes lab glucose test results that do not meet the criteria for a diabetes diagnosis.  According to the examiner, the Veteran did not meet the criteria for a diagnosis of diabetes mellitus based on the laboratory testing completed at the time of the examination.   

A May 2010 VA treatment note includes a notation that the Veteran was nondiabetic at that time and had abnormal glucose tolerance.  In August 2010, a VA physician noted that review of the Veteran's medical records revealed an incorrect diagnosis of diabetes.

VA treatment records dated from July 2014 reflect the earliest evidence of a diabetes mellitus diagnosis.  

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  It is not in dispute that the Veteran now has diabetes mellitus; however, it is not shown by the record that this disability was present in service or within one year after the Veteran's discharge.  Although the service treatment records show evidence of a possibly elevated blood glucose reading, neither hyperglycemia (high blood glucose) nor diabetes mellitus was diagnosed during service or until years following the Veteran's discharge from service.  Indeed, the November 2008 VA examiner determined, based on a review of the evidence and examination of the Veteran, that the Veteran did not meet the criteria for a diabetes mellitus diagnosis during service or at the time of the examination.  The Board finds the VA examiner's conclusion to be highly probative as it is definitive, based upon a complete review of the entire record and clinical examination of the Veteran, and supported by a detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight.  

In reaching this determination, the Board has considered the Veteran's assertion that his diabetes mellitus began in or is related to his active service.  This contention is not competent evidence of a nexus, however, because the Veteran, as a lay person, does not possess the expertise required to provide an etiological opinion for such a disorder.  Thus, his lay opinion concerning this matter requiring medical expertise is of no probative value.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.  Accordingly, the claim must be denied.




E.  Left Knee Scar

On examination in June 2015, a VA examiner found the Veteran to have a residual scar as a result of surgery for his service-connected left knee disability.  Moreover, an October 2012 VA examination report indicates that the left knee scar was tender.  Given that the Veteran's symptomatic left knee scar has been attributed to his service-connected left knee, the Veteran is also entitled to service connection for post-surgical scar as secondary to his left knee disability.  See 38 C.F.R. § 3.310.

F.  Hiatal Hernia

The Veteran seeks service connection for a hiatal hernia due to service, or as secondary to the medications used to treat his service-connected lumbar spine disability.

Service treatment records, to include the February 1994 separation medical examination and history reports, are negative for evidence of a hiatal hernia.  

Private medical records dated following his separation show that a hiatal hernia was first diagnosed in April 2006.  

During an April 2009 VA esophagus and hiatal hernia examination, the Veteran reported a history of an esophageal hernia diagnosis in 2006 that he attributed to the medications he used to treat his lumbar spine disability.  The examiner noted the Veteran's use of multiple medications for his back disability during and since service.  Following a review of the evidence and examination of the Veteran, the examiner opined that the Veteran's esophageal hernia, diagnosed as a small hiatal hernia, was not caused by or the result of the medications used for his service-connected lumbar fusion disability.  In providing this opinion, the examiner noted that a hernia is a structural problem.  

The Veteran underwent an additional VA examination for his claim in June 2015.  In reviewing the evidence, the examiner expressed concurrence with the December 2009 VA examiner's opinion against the claim.  The June 2015 examiner opined that the Veteran's hernia disorder was less likely than not proximately due to or the result of his service-connected disability.  As rationale for this opinion, the examiner stated that the medical literature does not support that the medications the Veteran used for his lumbar spine disability cause or aggravate a hiatal hernia condition.  

Having carefully weighed the evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  There is no medical evidence supporting the proposition that his hiatal hernia is etiologically related to service, or that it was caused or permanently worsened by his service-connected lumbar spine disability or the medications used for the disorder.  As noted above, the Veteran's service treatment records are negative for any indications of a hernia during active duty, and the disorder was not diagnosed until years following his discharge.  Additionally, the Board finds the December 2009 and June 2015 VA medical opinions to be persuasive because they were rendered following a review of the Veteran's pertinent history and are properly supported.  There are no contrary medical opinions of record to support the claim.  Thus, there is no competent medical evidence to support the claim for service connection on a direct or secondary basis.

In essence, the evidence supportive of the alleged nexus between a hiatal hernia and the Veteran's active service or a service-connected disability is limited to the Veteran's own statements.  Although the Veteran might sincerely believe that his claimed disability is related to his military service or to a service-connected disability, his lay opinions concerning these matters requiring medical expertise are of no probative value.

Accordingly, the claim for service connection must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable in this instance because the preponderance of the evidence is against the claim.



V.  Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings.

A.  Lumbar Spine Disability

The Veteran seeks a rating higher than 40 percent for his service-connected lumbar spine disability.

By way of history, the RO granted service connection for the Veteran's lumbar spine disability in a December 2008 rating decision and assigned a 40 percent rating effective from October 2008.  Thereafter, in August 2009, the Veteran filed the claim for an increased rating presently on appeal.  

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the General Rating Formula, a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on incapacitating episodes provides for a 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

The report of an October 2009 physical examination performed in connection with the Veteran's claim for SSA benefits indicates that the Veteran demonstrated lumbar spine flexion from zero to 20 degrees, extension from zero to 5 degrees, and right and left lateral flexion from zero to 10 degrees.  The limitation of motion of his lumbar spine was described as severe.  At the time of the examination, the Veteran reported having limitations of his ability to perform self-care due to back pain, to include the inability to do house chores, lift more than 10 pounds, go upstairs, bend, push, or pull, or run or walk briskly.  Additional SSA records include an April 2009 notation that he required the use of a cane in all types of terrains.  

In November 2009, the Veteran underwent a VA examination to assess the severity of his service-connected lumbar spine disability.  He reported experiencing worsening low back with periods of intermittent remissions since the initial onset of the disability.  Additional symptoms included fatigue, decreased motion, stiffness, weakness, and spasms.  Flare ups of his spine symptomatology were reported to occur every three to four months, during which time he was reportedly unable to do anything and required complete bed rest.  He denied any incapacitation.  He reported the ability to walk for thirty minutes and denied the use of any assistive devices.  Range of motion testing revealed objective evidence of pain, and the Veteran demonstrated flexion from zero to 10 degrees; extension from zero to 5 degrees; right and left lateral flexion from zero to 10 degrees; and right and left lateral rotation from zero to 10 degrees.  Repetitive motion testing revealed objective evidence of pain without any adaptational limitation of motion.  The examiner indicated there was no evidence of ankylosis of the thoracolumbar spine.  Review of 2009 radiologic examinations of the lumbar spine revealed the presence of metal hardware status post lumbar fusion and degenerative disc disease.  The examiner diagnosed lumbar fusion L4-S1 and noted the disability prevented the Veteran from performing chores, shopping, exercising or participating in sports and recreation.  The examiner determined the disability had severe effects on the Veteran's daily activities involving traveling, bathing, dressing, and grooming; moderate effects on toileting; and mild effects on his ability to feed himself.    

A February 2010 VA spine examination report documents the Veteran's report of experiencing low back pain and that his private physician recommended restrictions of his physical activities at work due to his back.  

During an October 2012 VA spine examination, the Veteran described having back pain of a 9 out of 10 in severity that was temporarily relieved with the use of medication.  He stated that he was unable to sit or stand for more than 30 minutes but denied experiencing flare ups that impacted the function of his back.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 25 degrees, with pain beginning at 15 degrees; extension to zero degrees with pain; right and left lateral flexion to 10 degrees, with pain beginning at 5 degrees; right lateral rotation to 20 degrees, with pain beginning at 10 degrees, and left lateral rotation to 15 degrees, with pain beginning at 10 degrees.  Although the Veteran was unable to perform repetitive use testing due to severe pain, the examiner noted him to have additional limitation in his thoracolumbar spine range of motion following repetitive testing.  The examiner identified the functional loss, functional impairment and/or additional limitation of the spine range of motion as less movement than normal, pain on movement, instability of station, and interference with sitting, standing, and/or weight bearing.  The physical examination further revealed an abnormal spinal contour, tenderness to palpation, guarding, and/or muscles spasms of the bilateral thoracolumbar muscles.  An x-ray examination revealed straightening of the normal lordosis of the spine with pain or spasm, degenerative disc changes, and status post discectomy and posterior fixation.  The examiner determined that the Veteran had IVDS of the thoracolumbar spine but did not have any incapacitating episodes over the previous twelve months.  The examiner noted the Veteran was that he was unable to push, pull, or drive long distances due to his disability.  

The most recent VA June 2015 spine examination report includes the Veteran's report of experiencing occasional low back tightness, especially in the morning or when trying to stand from a sitting position.  He indicated that he had flare ups, during which he stayed home all day.  He reported that he was independent in all of his activities of daily living, self-care, and ambulation, but identified having functional impairment with dressing and undressing due to his disability.  Range of motion testing revealed forward flexion from zero to 10 degrees; extension from zero to 10 degrees, right and left lateral flexion from zero to 10 degrees; right lateral rotation from zero to 18 degrees, and left lateral rotation from zero to 20 degrees.  Repetitive use testing revealed forward flexion from zero to 10 degrees; extension from zero to 5 degrees; right and left lateral flexion from zero to 15 degrees; and right and left lateral rotation from zero to 20 degrees.  The Veteran's spine was not ankylosed.  The examiner expressed an inability to determine without resorting to speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability following repeated use, and noted these factors were not present during the physical examination.  The examiner noted that no flare ups were present during the examination, and therefore, expressed an inability to offer an opinion regarding the additional range of motion loss during flare ups or additional limitation due to pain, weakness, or incoordination.  Nonetheless, the examiner commented that pain could significantly limit the Veteran's functional ability during flare ups or when the joint was repeatedly used over time.  The examiner diagnosed IVDS but did not find the Veteran to have required bed rest as prescribed by a physician during the previous twelve months.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent at any time during the period of the claim.  The VA examination reports, VA records, and other medical evidence of record fails to show that he has had ankylosis (favorable or unfavorable) of his entire thoracolumbar spine at any time.  Although he was noted to have limitations of his thoracolumbar spine range of motion during the VA and SSA examinations due to such factors as pain, there is no evidence indicating that the Veteran did not have any motion in his back.  Indeed, VA examiners have specifically noted that his thoracolumbar spine is not ankylosed.  He has also not had doctor prescribed bed rest due to his lumbar spine disability, and has denied having these episodes.  Given this evidence, a rating higher than 40 percent is not warranted under the general rating formula or the formula for rating IVDS based on incapacitating episodes.

In reaching the above determination, the Board considered, along with the schedular criteria, evidence of functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  The evidence documents the Veteran's complaints of back pain, spasms, fatigue, stiffness, and weakness that interfered with some of his daily activities.  The VA examination reports confirm that the Veteran's spinal disability is manifested by some functional limitation due to pain on motion.  However, even accounting for the limitations of his lumbar spine range of motion due to factors such as pain, the Veteran's range of motion still exceeds that which is required for a rating higher than 40 percent.  The Board finds that the currently assigned 40 percent rating contemplates any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant higher ratings for these complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.45, 4.59, 4.71a; see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion).

The Board has also considered whether separate ratings are warranted at any point during the appeal for any neurological impairment associated with the Veteran's lumbar spine disability.   The Veteran has already been awarded ratings for peripheral neuropathy of the lower extremities related to his lumbar spine.  Claims for service connection for a urinary disorder have been denied, and claims for erectile dysfunction and bilateral upper extremity peripheral neuropathy are being remanded herein.  There is no objective evidence indicating that he experiences any other neurological impairments due to his back or otherwise indicating that additional ratings for any  neurological impairments are warranted in this instance.

B.  Left Knee

In the December 2008 rating decision, the RO granted service connection for the Veteran's left knee patellofemoral pain syndrome and sprain and assigned an initial noncompensable rating assigned for the disability under Diagnostic Code 5261.  Thereafter, the RO assigned a 10 percent rating for the left knee, effective from February 2, 2010, in a February 2010 rating decision.  The Veteran asserts that a higher rating is warranted for his left knee disability.  

Diagnostic Code 5260 addresses limitation of motion with respect to flexion. Under this diagnostic code, flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5260.

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5261.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II.

It is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

The Veteran initially underwent a VA examination to assess his left knee in November 2008, at which time he reported having minimal knee pain and occasional sounds with movement.  He denied any instability, giving way, stiffness, weakness, episodes of subluxation, locking, or effusion of the joint.  On the physical examination, he demonstrated left knee flexion from zero to 140 degrees and left knee extension to zero degrees.  There was no additional loss of motion on repetitive use.  Crepitus was noted for the knee.  There was no evidence of instability, grinding, or other knee abnormality, and no left knee abnormalities were identified on the associated x-ray examination.  The examiner determined that the Veteran's left knee disability had no significant effects on his occupation as a mailman or on his daily activities.      

The Veteran reported having pain, stiffness, weakness, redness, and inflammation of his left knee during a February 2010 VA joints examination.  He denied experiencing instability, giving way, or subluxation of the joint.  Reportedly, he could stand for 15 to 30 minutes and walk for more than 1/4 of a mile but less than a mile.  The physical examination of the left knee revealed crepitus, grinding, and tenderness of the superficial patella.  There was no evidence of instability or meniscus abnormality.  Range of motion testing of the left knee revealed flexion from zero to 120 degrees and normal extension to zero degrees.  Pain was noted following repetitive motion testing, but there were no additional limitations of the Veteran's left knee range of motion.  McMurray and Lachman's tests were negative, and instability was not shown with valgus/varus stress or anterior/posterior drawer testing.  The examiner determined that the disability had no significant effect on the Veteran's job or daily activities.  

The Veteran underwent an additional VA examination in October 2012 to assess the severity of his left knee.  He reported having recurrent knee pain, ranging from a 3 to 8 out of 10 in severity and occasional giving way of the joint.  On examination, flexion of the left knee was to 90 degrees, with pain beginning at 80 degrees.  Extension of the left knee was to 5 degrees with pain.  Repetitive use testing of the left knee revealed flexion to 80 degrees and extension to 10 degrees.  The examiner identified the functional loss and/or functional impairment of the left knee following repetitive use testing as less movement than normal, pain on movement, swelling, disturbance of locomotion, and subpatellar tenderness.  Muscle strength of the left knee was decreased with extension, but otherwise normal.  Stability testing of the left knee was normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.  The x-ray examination revealed degenerative changes of the left knee.

During a June 2015 VA knee and lower leg examination, the Veteran reported experiencing occasional left anterior knee pain that worsened with prolonged sitting or going up stairs.  He denied locking or giving way of the left knee, having any functional loss or impairment of the joint, or experiencing flare ups.  Range of motion testing for the left knee revealed flexion from zero to 125 degrees and extension from 125 to zero degrees.  Pain was noted with flexion of the knee, but did not result in any functional loss.  There was no objective evidence of crepitus or pain with weight bearing, tenderness or pain on palpation of the joint.  There was no additional loss of function or range of motion with repetitive use testing.  The examiner was unable to determine whether there were additional functional limitations of the knee, but noted that pain could significantly limit the Veteran's functional ability during flare ups or with repeated use.  There was no evidence of functional limitations due to fatigability, incoordination, muscle weakness, or pain shown on the physical examination.  The Veteran did have muscle atrophy, decreased strength, or ankylosis of the left knee.  Joint stability tests were negative for evidence of recurrent subluxation, lateral instability, or recurrent effusion of the joint.  The examination resulted in a diagnosis of left knee retropatellar pain syndrome and left knee sprain.        

Review of the evidence fails to show that a compensable rating is warranted for the Veteran's left knee disability prior to February 2, 2010, or that a rating higher than 10 percent is warranted thereafter.  

The evidence fails to show that higher ratings are warranted based on a limitation of extension of the left knee.  For the period prior to February 2, 2010, the objective evidence consists of the November 2008 VA examination report, which reflects that the left knee range of motion was essentially normal.  While the Veteran reported experiencing minimal pain and occasion noise from the joints, no functional limitations were noted on examination.  For the period from February 2, 2010, the evidence does not show that the Veteran's left knee extension was limited to 15 degrees, even when considering all pertinent factors, to warrant a 20 percent rating under Diagnostic Code 5261.  

No examination or treatment record evidences compensable limitation of the Veteran's left knee flexion at any time during the claim to warrant a separate rating under Diagnostic Code 5260.  Therefore, a higher or separate rating is not warranted for a limitation of flexion of the left knee.   

The Board has also considered whether the Veteran's left knee disability warrants a higher or separate compensable evaluation under any other provision of the rating schedule during the period on appeal.  Sufficient evidence of arthritis has not been shown to warrant consideration of a compensable rating prior to February 2010 or a rating higher than 10 percent from this time (Diagnostic Code 5003).  A separate rating for recurrent subluxation and instability is not warranted as all objective testing has been negative for the presence of subluxation or instability (Diagnostic Code 5257).  Additionally, the medical evidence has not demonstrated ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), genu recurvatum (Diagnostic Code 5263), or symptomatic removal of semilunar cartilage (Diagnostic Code 5259).  Further, he has not alleged and the record does not show frequent episodes of locking, pain, and effusion into the joint so a higher rating is not warranted under Diagnostic Code 5258 (cartilage, semilunar, dislocated).  The Board has considered whether there is any other schedular basis for granting this claim but has found none. 

C.  Additional Considerations

Consideration has been given to assigning staged ratings for the Veteran's lumbar spine disability and additional staged ratings for his left knee disability; however, at no time during the period in question have the disabilities warranted more than the schedular ratings upheld herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected lumbar spine and left knee disabilities are contemplated by the schedular criteria.  The applicable diagnostic code used to rate the Veteran's disabilities provides for ratings that account for his current symptomatology.  The disabling effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extra-schedular rating is unnecessary at this time.


ORDER

The appeal as to the issue of service connection for peripheral neuropathy of the lower extremities is dismissed.

The appeal as to the issue of service connection for a left ankle disorder is dismissed.

Service connection for tinnitus is granted.

Service connection for a bilateral hearing loss disability is denied.

Service connection for a left or right hip disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right leg/ankle disorder is denied.

Service connection for a kidney disorder is denied.

Service connection for a circulatory disorder is denied.

Service connection for urinary disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for post-surgical scar of the left knee is granted.

Service connection for hiatal hernia is denied.

A rating higher than 40 percent for lumbar spine disability is denied.

A compensable rating prior to February 2, 2010, and a rating higher than 10 percent thereafter, for left knee disability is denied.


REMAND

While the Board sincerely regrets the additional delay, the remaining matters on appeal must be remanded in order to ensure substantial compliance with the Board's prior remand and to obtain additional evidence pertinent to the claims.

Cervical Spine Disorder, Peripheral Neuropathy of the Bilateral Upper Extremities, and Erectile Dysfunction Claims

In the March 2015 Remand, the Board directed that the RO to afford the Veteran  appropriate VA examinations and obtain medical opinions regarding whether it is at least as likely as not that any diagnosed cervical spine disorder or upper extremity peripheral neuropathy was caused by or made chronically worse by his service-connected lumbar spine disability, including the medications used to treat the disorder.  The Veteran underwent VA spine and peripheral nerves examinations in June 2015, which resulted in diagnoses of cervical spine degenerative disc disease and bilateral upper extremity sensory peripheral neuropathy.  The VA examiner, however, failed to provide opinions regarding whether the diagnosed disorders were caused or aggravated by the Veteran's lumbar spine disability.  Therefore, the June 2015 VA examinations do not comply with the March 2015 Remand directives and are inadequate with which to decide these claims.  

In June 2015, the Veteran also underwent a VA examination for his erectile dysfunction diagnosis, which he similarly claims is secondary to his lumbar spine disability and the medications used for his back.  After reviewing the evidence, the examiner concurred with a December 2009 VA opinion against the claim, which indicates that penis innervation does not come from the L4 to S1 spinal cord segments.  The June 2015 VA examiner identified the etiology of the Veteran's erectile dysfunction as age, "psychologenic," and cigarette smoking but did not provide any rationale to support this conclusion.  As for whether the condition is related to the medications used to treat the spine disability, the June 2015 examiner noted the Veteran's report of that he last used medications for the disorder three years prior.  The June 2015 examiner opined that the Veteran's erectile dysfunction is not chronically worsened by the medications for his lumbar spine because he has not used medications for the conditions for various years.  This opinion, however, does not address whether his erectile dysfunction was aggravated during the time period when he still used medications for his lumbar spine disability, namely between 2009 and 2012.  Thus, the June 2015 VA opinion does not consider all of the facts pertinent to the claim.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficiencies in the June 2015 VA examinations, a remand is needed for these claims in order to obtain additional medical opinions regarding the etiology of the Veteran's diagnosed cervical spine, bilateral upper extremity peripheral neuropathy, and erectile dysfunction disorders.  

Acquired Psychiatric Disorder

During the June 2015 VA mental disorders examination, the Veteran reported that he receives regular psychiatric treatment from Dr. Herrero in Humacao, Puerto Rico.  Records from this physician are currently not of record.  As the records of his private psychiatric treatment are pertinent to the Veteran's claim for service connection, this evidence must be obtained prior to adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding records pertinent to the claims remaining on appeal, to include all records from the Veteran's private psychiatrist, Dr. Herrecho. 

2.  All pertinet evidence of record must be made available to and reviewed by a physician(s) with sufficient expertise who has not previously provided an opinion in this case regarding the etiology of the Veteran's diagnosed cervical spine disorder and bilateral upper extremity peripheral neuropathy.  Another examination of the Veteran should be performed only if deemed necessary by the person providing the opinions.

With respect to all cervical spine disorders diagnose during the period of the claim and the Veteran's diagnosed bilateral upper extremity peripheral neuropathy, the examiner(s) must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's military service or was caused or permanently worsened by his service-connected lumbar spine disability, including any medications currently or previously used to treat the low back disorder.

The examiner(s) must consider the Veteran's statements as to the onset and progression of the claimed disorders and assume that he is a reliable historian for purposes of providing the opinions.   The examiner(s) must also consider and reconcile any conflicting medical opinions or evidence with respect to the Veteran's diagnosed cervical spine disorder and bilateral upper extremity peripheral neuropathy.

The examiner(s) must provide the rationale for all opinions expressed.  If the examiner(s) is unable to provide any required opinion, the examiner(s) must explain why.
 
3.  Obtain an addendum opinion from a physician with sufficient expertise who has not previously provided an opinion in this case regarding the etiology of the Veteran's erectile dysfunction.  All pertinet evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the person providing the opinions.

Based on a review of the evidence and lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed erectile dysfunction is etiologically related to the Veteran's military service or was caused or permanently worsened by his service-connected lumbar spine disability, including the medications currently or previously used to treat the low back disorder.

The examiner must consider the Veteran's statements as to the onset and progression of the claimed disorders and assume that he is a reliable historian for purposes of providing the opinions.   The examiner must also consider and reconcile any conflicting medical opinions or evidence with respect to the Veteran's diagnosed cervical spine disorder and bilateral upper extremity peripheral neuropathy.

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, the examiner must explain why.

4. Undertake any additional development deemed necessary.

5.  Then, readjudicate the claims for service connection.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, it should provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


